DETAILED ACTION
The present application, filed on 02/25/2021, is being examined under the first inventor to file provisions of the AIA .
The following is a final Second Office Action on the merits in response to applicant’s filing from 04/26/2022.
Claims 1-12 are pending and have been considered below.

Priority
The application claims priority to foreign application EP 20159573.3, filed on 02/26/2020. The priority is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/25/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Drawings
The drawings were received on 04/26/2022.  These drawings are acceptable.

Response to Arguments
Applicant's arguments filed 04/26/2022 have been fully considered but they are not persuasive. The outer sleeve was interpreted as {33, 34} from Figure 4 of Mosler in the First non-final rejection. The attorney has pointed out from the specification that {32, 33} denote insert wedges, and that neither constitute a sleeve structure. Examiner acknowledges that 32, and 33 denote insert wedges, but that Figure 4 incorrectly labels insert wedge 32 as 34 (notice that Figure 4 contains two 34 reference numbers, one 33, and no 32; and that the left of two 34 reference numbers is labeling a wedge-shaped insert corresponding to 33 on the opposite side). Therefore, in light of this, the examiner now identifies the outer sleeve as {32 + 33 + 34}, or {9, 32 + 33 + 34}. Moreover, the wedge-shaped inserts {32, 33} in Figure 4 of Mosler extend from the top to the bottom of outer sleeve 34, and it is obvious from the specification of Mosler that the wedge-shaped inserts are within and apart of outer sleeve {9, 34} along the entire axial direction.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mosler (EP 1314585), as cited by applicant.
Regarding claim 1, Mosler discloses {Figure 4} an assembly comprising: a bushing {8, 48}: having a center line {along 28}, having an inner sleeve {26 (24, 25)} with a mounting bore {28} that extends through the inner sleeve from a top surface {near 22} to a bottom surface {near 23}, an outer sleeve {9, 32 + 33 + 34} and a spring member {30} extending along a height along the center line, the assembly further comprising a transverse member {2} that is attached to the outer sleeve {9 (via 4)}, wherein in a vertical cross-section that comprises the center line along the height, the bushing comprises: an outer surface of the inner sleeve {26 (24, 25)}, the spring member {30} and an inner surface of the outer sleeve {32, 33} are on each side of the center line {29} substantially parallel; on at least one side of the longitudinal center line, the outer surface {left side of 24, right side of 25} of the inner sleeve, the spring member {30} and the inner surface {32, 33} of the outer sleeve extend at an angle to the center line; and an outer surface {34} of the outer sleeve {32 + 33 + 34} is substantially parallel to the center line along the height.
Regarding claim 2, Mosler discloses {Figure 4} the mounting bore {28} extends at an angle with the center line {along 28}; and an elastomeric material of the spring member {30} is in contact with the inner surface {32, 33} of the outer sleeve {32 + 33 + 34} and the outer surface {left side of 24, right side of 25} of the inner sleeve.
Regarding claim 3, Mosler discloses {Figures 3-4} a width of the elastomeric material of the spring member {30} in the vertical cross-section is substantially constant along the height.
Regarding claim 4, Mosler discloses {Figures 1-4} the transverse member {4 (along 27)} is situated substantially perpendicular to the center line {along 28}.
Regarding claim 5, Mosler discloses {Figure 4} the mounting bore {28} is at an angle of between 0 and 40 degrees, preferably between 5 and 15 degrees from the center line, preferably about 10 degrees {“on the order of 15°” [0020]}.
Regarding claim 11, Mosler discloses {Figure 4} a road vehicle comprising: an assembly comprising a bushing {8}, the bushing having a center line {along 28}, having an inner sleeve {26 (24, 25)} with a mounting bore {28} that extends through the inner sleeve from a top surface {near 22} to a bottom surface {near 23}, an outer sleeve {9, 32 + 33 + 34} and a spring member {30} extending along a height along the center line, the assembly further comprising a transverse member {2} that is attached to the outer sleeve {9, via 4}, wherein in a vertical cross-section that comprises the center line along the height, the bushing comprises: an outer surface of the inner sleeve {24, 25}, the spring member {30} and an inner surface of the outer sleeve {33, 34} are on each side of the center line substantially parallel; on at least one side of the longitudinal center line, the outer surface {left side of 24, right side of 25} of the inner sleeve, the spring member {30} and the inner surface {32, 33} of the outer sleeve {32 + 33 + 34} extend at an angle to the center line; and an outer surface {34} of the outer sleeve is substantially parallel to the center line along the height.
Regarding claim 12, Mosler discloses {Figures 1-4} a second bushing {48} and a second mounting bore {28}, wherein the bushing {8} and the second bushing {48} are connected to a body {4} mounted on an axle {2} with wheels {3}, via bolts extending through the mounting bore {28} and the second mounting bore {28}.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mosler in view of Sturmon (US 5,988,614).
Regarding claim 6, Mosler discloses all the aspects of claim 1. However, Mosler does not explicitly disclose an elastomeric material of the spring member comprises at least one of rubber, a rubber compound, silicon, nitil or polyurethane.
Sturmon teaches {Figure 17} the spring material of the spring members {325} comprises an elastomeric material of polyurethane, or a blend thereof {Col. 2, lines 47-51}.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date that the elastomeric spring disclosed by Mosler would comprise a rubber, a rubber compound, silicon, nitil or polyurethane, or a combination in order to provide “excellent alignment and control in front axle applications” {Col. 3, lines 1-2}. In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mosler.
	Regarding claim 7, Mosler discloses all the aspects of claim 1. Mosler further discloses an elastomeric spring material with a damping of 0-30 degrees in phase between force and displacement {“on the order of 15°” [0020]}. 
	However, Mosler does not explicitly disclose the spring member has an E modulus between 0.5 Mega Pascal (MPa) and 10 MPa, a shear modulus of between 0.1 MPa and 3 MPa.
	Mosler discloses the claimed invention except for the spring member having an E modulus between 0.5 Mega Pascal (MPa) and 10 MPa, a shear modulus of between 0.1 MPa and 3 MPa and a damping of 0-30 degrees in phase between force and displacement. It would have been obvious to one having ordinary skill in the art at the time the invention was made to give the spring member an E modulus between 0.5 Mega Pascal (MPa) and 10 MPa, a shear modulus of between 0.1 MPa and 3 MPa and a damping of 0-30 degrees in phase between force and displacement, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claims 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mosler in view of Verzicht (DE 4010378), as cited by applicant.
Regarding claim 8, Mosler discloses {Figure 4} a suspension for a road vehicle comprising: an assembly comprising at least a first bushing {8} and a second bushing {48}, wherein at least the first bushing having a center line {L, along 28}, having an inner sleeve {26 (24, 25)} with a mounting bore {28} that extends through the inner sleeve from a top surface {near 22} to a bottom surface {near 23}, an outer sleeve {9, 32, 33, 34} and a spring member {30} extending along a height along the center line, the assembly further comprising a transverse member {2} that is attached to the outer sleeve {9 (via 4)}, wherein in a vertical cross-section that comprises the center line along the height, the first bushing comprises: an outer surface of the inner sleeve {26 (24, 25)}, the spring member {30} and an inner surface {32, 33} of the outer sleeve {32 + 33 + 34} are on each side of the center line substantially parallel; on at least one side of the longitudinal center line, the outer surface {left side of 24, right side of 25} of the inner sleeve, the spring member {30} and the inner surface {32, 33} of the outer sleeve extend at an angle to the center line; and an outer surface {34} of the outer sleeve is substantially parallel to the center line along the height, the suspension having a substantially horizontal transverse axle {2} that is on each end attached to an outer sleeve {9} of a respective one of the first bushing {8} and the second bushing {48}.
However, Mosler does not explicitly disclose a substantially vertically extending mounting bore {28} with respect to a wheel {3}.
Verzicht teaches {Figure 2} a suspension having a substantially horizontal transverse axle {8} that is on each end directly attached to an outer sleeve {2} of a respective one of the first bushing and the second bushing [0011], and having a substantially vertically extending mounting bore {Figure 2} with respect to a wheel.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have directly attached the outer sleeve of the bearings on each end of the horizontal transverse axle, having a vertically extending mounting bore with respect to a wheel, in order to “reduce vibrations”, “absorb reaction forces”, “increase driving comfort”, and “avoid undesired tilting movements of the vehicle body” [0002].
Regarding claim 10, Mosler in view of Verzicht discloses all the aspects of claim 8. However, Mosler does not explicitly disclose the end parts of the transverse axle comprise inclined axial snubbers.
Verzicht teaches {Figure 2} the end parts {2} of the transverse axle {8} comprise inclined axial snubbers{15}.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the suspension disclosed by Mosler to include axial snubber members, as taught by Verzicht, in order to provide “protection for those in extreme conditions” [0006].
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mosler in view of Verzicht, and further in view of Michels (EP 1577126).
	Regarding claim 9, Mosler in view of Verzicht discloses all the aspects of claim 8. Mosler further discloses {Figures 1-4}; an elastomeric material of the spring member {30} is in contact with the inner surface {32, 33} of the outer sleeve {32 + 33 + 34} and the outer surface of the inner sleeve {24, 25}, and having a transverse axle {2} with a substantial horizontal central part {16} that is on each end of the transverse axle attached to a bushing {at 7 in Figure 1}, and is attached to a wheel {3} via end parts that extend at an angle from the central part and that are connected to a respective outer sleeve {9}.
	However, Mosler does not explicitly disclose the mounting bore extends at an angle with the center line.
	Michels teaches {Figure 1a} the mounting bore {16} extends at an angle {28} with the center line {32}.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the suspension disclosed by Mosler such that the mounting bore extends at an angle to the center line in order to “significantly higher rigidity of the bearing in direction of the force” [0014].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Horntrich (GB 2,033,533) teaches an asymmetric rubber bushing.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on (571)270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel M. Keck/Patent Examiner, Art Unit 3614                                                                                                                                                                                            
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614